 In the Matter of PHILLIPS PACKING COMPANY, INCORPORATED, andPHILLIPS CAN COMPANY, A CORPORATION,andUNITED CANNERY,AGRICULTURAL, PACKING AND ALLIED WORKERS OF AMERICAIn the Matter of PHILLIPS PACKING COMPANY, INCORPORATED, andPHILLIPS CAN COMPANY, A CORPORATION,andTIN CAN MAKERSLOCAL UNION, 20919, and PACKIN'G' HOUSE WORKERS LOCAL UNION,20918Cases Nos. C-089 and C-290.-Decided February 12, 1938Packing and Canning Industry-Interference,Restraint,andCoercion:threats to compel employees to join company-dominatedunion; attempt to oustactive union member fromtown-Discrimination:discharges and refusals toreinstate-Company-Dominated Union:domination and interference with for-mation and administrationof ; active solicitation by supervisory employees ;disestablished as agency for collectivebargaining-Reinstatement Ordered-Back Pay:awarded.Mr. Jacob Blum,for the Board.Weinberg and Sweeten, by Mr. Leonard WeinbergandMr. HarryJ. Green,of Baltimore, Md., andMr. LeRoy WallaceandMr. JamesMcCallister,of Cambridge, Md., for the respondent.Mr. H. Albert Young,ofWilmington, Del., for the Association.Mr. Howard Lichtenstein,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASECharges having been filed by United Cannery, Agricultural, Pack-ing and Allied Workers of America, herein called the United, andTin Can Makers Local Union, 20919, and Packing House WorkersLocal Union, 20918, both herein called the A. F. of L., the NationalLabor Relations Board, herein called the Board, by Bennet F.Schauffler, Regional Director for the Fifth Region (Baltimore, Mary-land), issued and duly served its complaint dated July 30, 1937,against Phillips Packing Company, Incorporated,' Cambridge, Mary-land, the respondent herein, alleging that the respondent had engaged'The record discloses that Phillips Can Company, a corporation,mentioned in the com-plaint as a respondent,is non-existent.272 DECISIONS AND ORDERS,273do and was engaging in unfair labor practices affecting commerce,within the meaning of Section 8 (1), (2), and (3) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Thereafter the respondent filed its answer to thecomplaint denying that it had engaged in the unfair labor practicesalleged therein.On August 7, 1937, Cambridge Workers' Associa-tion, Inc., herein called the Association, alleged in the complaint tohave been sponsored and dominated by the respondent, filed a motionto intervene.Pursuant to notice, a hearing was held in Cambridge, Maryland,commencing on August 20, 1937, before D. Lacy McBryde, the TrialExaminer duly designated by the Board. The Board, the respondent,and the Association were represented by counsel, participated in thehearing, and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bear-ing upon the issues.During the course of the hearing, the TrialExaminer granted the motions of counsel for the Board to dismissthe complaint in so far as it alleged that the respondent discrimi-natorily discharged or refused to reinstate Howard Bloom, RobertBloom, James J. Jordon, Carroll Jackson, Columbus Cephas, JohnColeman, Everett Payne, Russell Wing, Fred Waters, Robert Mc-Lennan, Andrew Johnson, and W. E. Stewart, all employees of therespondent.On November 10, 1937, the Trial Examiner filed his IntermediateReport in which he found that the respondent had engaged in andwas engaging in the unfair practices alleged in the complaint.Heaccordingly recommended that the respondent reinstate five em-ployees found to have been subject to discrimination by the respond-ent, and that it disestablish the Association as a collective bargain-ing agency for its employees.On November 27 and November 29,1937, the respondent and the Association, respectively, filed theirexceptions to the Intermediate Report. In its exceptions, the re-spondent requested an opportunity for oral argument before theBoard. It also requested that the hearing be reopened for the pur-pose of taking additional testimony to controvert several findings^of the Trial Examiner.On January 22, 1938, pursuant to its request, the respondent pre-sented oral argument before the Board in support of its exceptionsto° the Intermediate Report and to the various rulings of the TrialExaminer.The Board has reviewed the rulings of the Trial Examiner on mo-tions and on objections to the admission of evidence and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.The Board has also considered the exceptions of both the 274NATIONAL LABOR RELATIONS BOARDrespondent and the Association to the Intermediate Report and, ex-cept as hereinafter indicated, finds them to be without merit. .In its petition to reopen the hearing or to be permitted to submitadditional evidence, the respondent indicates that it desires to offerproof that no business relationship existed between Enos Valliant,,a promoter of the Association, and the respondent, and that FredericLee Jones, an employee, was not refused reinstatement, as found bythe Trial Examiner. Since the Board does not follow either of thesefindings in this decision, further testimony to controvert such find-ings would be cumulative and unnecessary.The respondent furtherdesires to introduce additional evidence to controvert the TrialExaminer's finding that William A. Downs and Samuel HarrisLe Compte were subject to discrimination because of their unionactivity.The respondent had ample opportunity at the hearing tointroduce evidence controverting the testimony upon which the TrialExaminer based these findings.Nothing in the respondent's petitionindicates that the evidence it now seeks to introduce was not avail-able to it at the time of the hearing.Accordingly, the respondent'spetition will be dismissed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, a corporation organized under the laws of Mary-land, maintains its principal offices and plants in Cambridge, Mary-land, where, in conjunction with its subsidiaries, it engages in thepreparation, packing, distribution, and sale of canned foods, includ-ing a wide variety of soups, vegetables and other food products.Therespondent's wholly owned subsidiaries include Phillips Sales Com-pany, Inc. ; Phillips Commission Company of Maryland, Inc. ;PhillipsTransport Company, Inc.; Vimpep Foods, Incorporated;Merit Advertising Agency, Inc. ; and P. D. Q., Incorporated.The respondent sells a portion of its products to and throughPhillips Sales Company, Inc. and Phillips Commission Company ofMaryland, Inc., both of which own warehouse stocks of the respond-ent's products in many cities throughout the United States fromwhich their deliveries are made.These two subsidiaries also conducta limited amount of commission and brokerage business in cannedfoods produced by other packers.Other subsidiaries of the respondent likewise constitute integralparts of the respondent's business.PhillipsTransport Company,Inc., is engaged in supplying long-distance truck transportation serv-ices to the respondent, to Phillips Sales Company, Inc., and to Phil-lipsCommission Company of Maryland, Inc. Vimpep Foods, In- DECISIONS AND ORDERS275-corporated, manufactures dog foods; Merit Advertising Agency, Inc.,conducts an advertising agency; and P. D. Q., Incorporated, is en-gaged in the printing and publishing business.2With the exception of tin plate procured from Pennsylvania, thegreat majority of the respondent'spurchases consist of vegetablesproduced both locally and in other States.Vegetables purchased out-,sideMaryland include dry beans shipped from Michigan and NewYork; assorted vegetables shipped from Delaware,New Jersey, Vir-ginia,NewYork,Pennsylvania,Maine and Idaho; and dry peasshipped from Washington, Idaho, and Montana.In 1936 the respondent produced 7,086,802 cases of packing foodsvalued at $10,466,544.59.3Approximately 95 per cent of the respond-ent's products are distributed outside Maryland,sales being madeto wholesalers,jobbers, and distributors who retail the products toindependent and chain stores throughout the United States, in theterritorial possessions of the United States,and in several foreigncountries.The operation of the respondent's plant in Maryland is dependentupon the seasonal production of vegetables and the number of itsemployees therefore varies.At the time of the strike in June 1937,approximately 2,250 employees were working in the can factory, thepreparation and packing units, and the warehouses,in Cambridge,Maryland.II.THE ORGANIZATIONS INVOLVEDUnited Cannery, Agricultural, Packing and AlliedWorkers ofAmerica is a labor organization affiliated with the Committee for In-dustrialOrganization.The extent of its jurisdiction is not disclosedin the record although it admits to membership the employees ofthe respondent.Tin Can Workers Local Union, 20919, and Packing House WorkersLocal Union,20918, are both labor organizations affiliated with theAmerican Federation of Labor.Although the record does not ex-pressly indicate,itwould appear that Local 20919 admits to mem-bership the employees of the respondent's can plant and that-Local20918 admits to membership the employees engaged in packing op-erations.The record does not show whether or not membership inthese locals is limited to the employees of the respondent.Cambridge Workers' Association, Inc., is a labor organization incor-porated in Maryland and not affiliated with any other organization.It admits to membership all employees of any industry in Maryland,except supervisory employees.At the time of the hearing its mem-bership consisted for the most part of employees of the respondent.2 The respondent also manufactures tin cans, 85 per cent of which it utilizes in itsown business and 15 per cent of which are sold to other packers.8Board'sExhibit No. 3. 276,NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. The strike of June 253, 1937The activities of the respondent which constituted the unfair laborpractices in this case were primarily inspired by a spontaneous strikewhich spread throughout the respondent's plants on June 22 andJune 23, 1937.As evidenced by an incipient strike which was smoth-ered on April 28, 1937, and by the, strike of June 22, 1937, it isapparent that considerable dissatisfaction with the respondent's laborpolicies prevailed among the employees.On the morning of June 22 a number of men in the can plantstopped work in protest against the long working hours.Fourdelegates were chosen and dispatched to present their grievance toTheodore Phillips, vice president of the respondent.Receiving nadefinite assurances that any effort would be exerted to remedy work--ing conditions,the delegates returned and effected a complete stop-page of operations in the can plant by calling out all of the employees.On June 23,the strike spread throughout the other plants of therespondent.Considerable disorder prevailed,and during the day therespondent ceased its efforts to continue operations.On the sameday a committee of striking employees visited the American Federa-tion of Labor offices in Baltimore in order to secure assistance inorganizing.On the following day, Anna L. Neary, an AmericanFederation of Labor organizer,called a meeting in a field adjoiningthe respondent'splants.Approximately 1,800 employees attended,chose Miss Neary as their representative,and appointed a committeeto negotiate with the respondent.Thereafter Locals 20918 and 20919,were chartered,temporary officers were elected, and the solicitation ofemployees for membership in these locals proceeded.Meanwhile,the committee appointed to negotiate with the respond-ent met with Theodore Phillips on several occasions.According to,-the respondent'switnesses,the respondent agreed to grant a ten-per cent wage increase and reopen all of its plants with the exceptionof the can plant.The testimony with regard to this offer,however,is contradictory.It appears that either the respondent withdrew itsoffer until the alleged violence of the strikers should cease, or the-offer was not acceptable to the employees,or negotiations did notproceed as smoothly as the respondent described them. In any event,.these efforts to settle the strike were unavailing.B. The formation of the AssociationIt is admitted by Enos Valliant, a Cambridge businessman andits chief promoter,that the idea of the Association arose from thedesire of the business and farm groups of Cambridge to settle the,strike and to keep any"outside" labor organization away from the DECISIONS AND ORDERS277town.During the week following June 22, Valliant held numerousmeetings with the businessmen and merchants of Cambridge atwhich they agreed to finance a "home" union.On June 29, ValliantapproachedW. Laird Henry, Jr., an attorney, requested that heundertake the legal work in connection with the organization of theAssociation, and agreed to pay for Henry's services if the Associationfailed to reimburse him. "Motivated by public interest and spirit",Henry accepted the assignment.On the same day, Valliant met Arland Smith, an employee of therespondent, on the street.He invited Smith to his office whereSmith, in discussing the strike, stated that he had thought of or-ganizing a "home" union but that the men were unable to financesuch organization.Whether Smith already had conceived the ideaof a union, as he testified, or whether Valliant first broached thesubject, is immaterial.It is undenied that Valliant was preparedto offer the necessary financial assistance.Smith agreed to organizethe employees and Valliant advised him to confer with Henry.Smith had been employed by the respondent for a period of threeyears, and prior to this employment had worked for Phillips Hard-ware Company, Inc. for seven years.4At the time of the strike,Smith was employed in the offices of the respondent, receiving $20.00,a week for his services.He characterized himself as an "officeboy", although the evidence unquestionably indicates that he was apaymaster.Being temporarily laid off because of the strike, Smithenthusiastically entered into the organization activity.At the timeof the hearing he was a permanent employee of the Association,,receiving a salary of ten dollars per week.On the evening of June 29, Smith called and presided over a meet-ing of some 35 employees.The meeting was held in a room over thegarage of Phillips Hardware Company, Inc., and although permissionfor the use of the room had neither been sought nor granted, the menwere not questioned nor was their meeting disturbed.Among thosewho attended were Ollie Lord, a warehouse boss, Dan Seward, a fac-tory manager, Earl Hoge, an acting factory boss, and Moore andWilley, two other supervisory employees.Temporary officers were,elected and an organizing committee appointed to confer with Henryon the following day.That same evening Smith gave Henry thenames of those chosen for the committee, and on June 30 when the,committee appeared at Henry's office, he already had available printedauthorization cards listing the members as organizers and providingspaces for employees to join the Association they would form.5 Itwas then discovered that Moore was a supervisory employee, and new' Though not a subsidiary of the respondent, the respondent's officers and directors arealso,with few exceptions, the officers and directors of Phillips Hardware Company, Inc._'Board's Exhibit No. 6A. 278NATIONAL LABOR RELATIONS BOARDcards were later printed from which his name was omitted. Thepresumption arises thatWilley's name was omitted for the samereason.6Meanwhile Henry had prepared articles of association and bylawsfrom forms submitted to him by Valliant.He was later introducedLoV. L. Edmunds, an inhabitant of the county, who was reputed tohave had a good deal of experience in "strike work", and who wasbrought into the Association by Matthews, a Cambridge businessman,for the purpose of guiding the organization activity and negotiationsof the Association.On July 1, 1937, the first meeting of the Asso-ciation was called and the constitution and bylaws adopted.There-after, Henry's services on behalf of the Association were terminated.Although Henry was never paid for his time or services, fundsraised by subscription among Cambridge businessmen were available.for other Association expenses.From these funds payments weremade to both Smith and Edmunds, as well as for rent for Associationheadquarters and gasoline used by organizers and received on vouchersfrom Phillips Hardware Company, Inc.Although it does not show that the initiation of the Associationwas directly instigated by the respondent, the evidence plainly revealsthat the respondent's supervisory employees entered into its organiza-tion activities and, as indicated below, played an important role inits campaign to solicit members.After several conferences, an agree-ment between the Association and the respondent was concluded onJuly 23, and on July 24, the can plant reopened.7 By the agreementthe Association was recognized as the exclusive bargaining agencyfor all of the respondent's employees.The Association agreed notto call or participate in a strike during the term of the agreement,N. R. A. minimum wage rates were to prevail, and provision wasmade for the check-off of Association dues, it being agreed "that theEmployer shall turn over to said Union all such monies collected byit, less the actual cost to the Employer of making such deductions." 8On July 23 an automobile equipped with a loudspeaker toured thetown announcing the opening of the can plant and urging employeesto join the Association. Seated in the car was William Bloodsworth,superintendent of transportation of Phillips Transport Company,Inc.C. Interference, restraint and coercionNot satisfied with playing a prominent part in the organizationof the Association through the participation of its supervisory em-ployees, the respondent employed the same tactics to discourageaBoard'sExhibit No. 5B.The other plants had reopened on July 9 when the respondent had announced a 10-per cent wageincrease to employees.8 Intervenor's Exhibit No. 1. DECISIONS AND ORDERS279membership in the A. F. of L. and in the United, which also hadappeared on the scene, and to encourage membership in the Asso-ciation.Several instances in which the respondent's supervisoryemployees interfered with the activities of its employees clearlyreflect its hostile attitude toward the A. F. of L. and the United.Edward Hicks was an employee of the respondent at the time thestrike was called.Thereafter Hicks took an active part in the strikeand organization activities of the A. F. of L. among the employees.One morning, after the strike had been in progress a short time, agroup of men, including several employees of the respondent, cameto the home of Mrs. Mattie B. Massey with whom Hicks and hiswife lived.Two of the men forced their way into the house anddemanded to see Hicks, saying that they were going to "run himout of town." The timely arrival of a group of strikers preventedfurther demonstration and. the group disbanded.Mrs. Massey testified that she recognized two of the respondent'ssupervisory employees, Lloyd James, a foreman, and William F.Winterling, manager of the can plant, among the men who- had comefor Hicks.James was not called to deny his participation in thisattempt to oust Hicks, and although Winterling, who was also one ofthe respondent's directors, admitted that he was present, he deniedthat he participated.Winterling testified that he had used a round-about way to drive to the plant' that morning, and seeing three orfour men in front of Mrs. Massey's house, he had stopped to investi-gate.Upon cross-examination,Winterling testified that he sawnothing unusual occurring; that he first saw only two men talkingtoMrs. Hicks; nevertheless he stopped because he was "just curious."Shortly thereafter'Winterling resigned as a'director of the respond-ent.Although he denied that his resignation was in any way con=netted with the Hicks episode or that he had been asked to resignbecause of this incident, he could only explain that he resigned"because he wanted to." In view of all the circumstances, we-are notimpressed with Winterling's explanation and conclude that both hisand James' presence was motivated by a desire to run an activestriking employee out of Cambridge.We have described above the presence of Bloodsworth in an auto-mobile from which was being broadcast a solicitation of"In!forthe Association.Other supervisory employees participated in the As-sociation's membership campaign and were instrumental in spreadingthe rumor that membership in the Association was a prerequisite foremployment.On the morning of July 24 or 25, following the agree-ment between the respondent and the Association,' and the 'day thatthe can plant reopened, the Association placed a table on the propertyof the respondent, 15 or 20 yards from the entrance to this plant, andopenly solicited the returning employees, asking them to show their80535-38--19 280NATIONAL LABOR RELATIONS BOARDcards before they entered and advising them that they had to jointhe Association.This solicitation was admittedly observed by Win-terling who made no effort to stop it, although on the following daythe Association was advised that it could not continue its activitieson company property.The testimony of several witnesses called by the intervenor is par-ticularly eloquent in describing the attitude of the respondent's super=visory employees.CliffordMurphy, upon examination by therespondent's attorney, testified :Q. Mr. Murphy, at any time has any official of the PhillipsPacking Company or the Phillips Can Company or any of thecompanies connected with the Phillips Packing Company, orany officer of the Company, or any boss or foreman, or anyone inauthority over you or over anyone else, attempted to persuade orcoerce or intimidate you either into joining or not joining anylabor organization?A. I was asked to, that is all.Q. By a boss or anyone in authority or anyone of the officials?'A. It was Lee Brown.Q.Who is he?A. Warehouse manager.Q.Was that while you were at work or on the street, or where?'A. At work.Q.While you were at work?A. Yes, sir.Murphy further testified that Lee Brown also solicited two of Mur-phy's fellow employees to join the Association.Henry Conaway,another witness called by the intervenor, testified in similar vein ondirect examination :Q. Did you go back to work in July after the plant reopened?'A. Yes.'Q. You say you were not a member of the Cambridge Workers'Association when you went back to work?A. Not when I went back to work, I wasn't.Q. Did you later become a member of the Cambridge Workers"Association?A. 'Yes.Q. Did axiybody force you to become a member of the Cam-bridgeWorkers' Association?A.Well, they said if I didn't join, I couldn't work, so I wenton and joined. DECISIONS AND ORDERSMr. YouNG (intervenor's attorney). I plead surprise.281Q. Didn't you tell me a little while ago, when I interviewedyou, that you were not a member of the Cambridge Workers'Association when you got back to work and that noone com-pelled you or forced you to becomea member?A. Not when I went back,I wasn'ta member; buta few daysafterthey calledme to sign.Q.Who asked you to sign?A.Well, Lee Brown asked me had I signed.Similarly,Harold Webster Tyler, another witness for the inter-venor, testified that he had been called to the door of the plant duringworking hours by Turk Marshall, a paymaster, in order to get amembership card of the Association on the day the can plantreopened.We find that the respondent has dominated and interfered withthe formation and administration of the Association, thereby inter-fering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act.D. The discharges and refusals to reinstate1.William A. Downs 9had been employed by the respondent since1932, and at the time of the strike was earning between $20.00 and$25.00 a week.Downs' duties had consisted in seeing that the factorywas in proper operating condition in the morning before other em-ployees came to work. In the course of his employment he had alsotrained Irvin Phillips, assistant plant manager, and Neal Jenkins,a warehouse boss, his supervisors, when they were first employed.Downs struck with the other employees on June 23.He joinedthe A. F. of L. and as a member of its negotiating committee metwith the respondent during the strike.Downs later joined theUnited, and at the time of the hearing was temporarily employed asan organizer for this union. Shortly after the commencement of thestrike,Downs had been solicited on two occasions by Irvin Phillipsand Jenkins to engage in the organization activity of the Association.On both occasions, Downs refused to have anything to do with theAssociation.Downs applied for reinstatement on July 13 and was permitted towork that day and the following day. On July 15, Jenkins, the ware-house boss, told him to "punch in."Not finding his time card, Downssought Irvin Phillips and asked him for one.According to Downs,0 Referred to in the complaint as William Downes. 282NATIONAL LABOR RELATIONS BOARDPhillips responded, "Well, I don't think we need your services anylonger."When Downs asked him the reason for his dismissal,Phillips laughed.It is clear from the record that Downs was a trusted employee,and there is nothing to indicate that his services were not satisfactoryto the respondent. It is equally clear that his activities on behalf ofthe A. F. of L. and the United, and his refusal to assist the Associa-tion did not meet with the approval of the respondent.Downs' testimony was not contradicted, and we find that he wasdischarged by the respondent because he joined and assisted theA. F. of L. and the United.Between July 15, 1937, and the time of the hearing, Downs hadearned $72.50 as a temporary organizer for the United.He desiresreinstatement.2.Frederic Lee Jones 10had been employed by the respondent forfour years, and at the time of the strike, was working in the canplant.Jones was a member of the committee that met with TheodorePhillips on the morning of June 22, and also a member of the com-mittee that solicited the assistance of the A., F. of L.He had joinedthe A. F. of L. and later the United.He testified that he also joinedthe Association, believing it was a prerequisite for reinstatement.Late in July Jones applied to Winterling, manager of the can plant,for reinstatement.Winterling told him that there was no workavailable for him then, but suggested that he return later. Jonesadmitted that he never returned thereafter to secure reinstatement.The evidence shows that when the can plant reopened on July 24,it did not operate at full capacity. It does not therefore appear thatthe respondent's refusal to reinstate Jones when he applied consti-tuted discrimination, within the meaning of the Act.His unex-plained failure to return thereafter precludes any finding that therespondent refused to reinstate him.Only in those cases where cir-cumstances show that a request for reinstatement would be futile,have we held, in the absence of such a request, that a failure to rein-state constitutes an unfair labor practice.No such showing has beenmade here.3.Richard O. Phillips" had been employed in the can plant ofthe respondent since March or April 1937.Phillips was one of thefour employees who, as we have noted above, stopped work on April28 in order to request a wage increase.When Winterling at thattime asked them why they had stopped, Phillips, acting as spokes-man, said, "It is supposed to be a strike, Mr. Winterling."Accord-ing to Phillips, Winterling thereupon retorted, "The Hell with you'o Referred to in the complaint as Fred Jones."Referred to in the complaint as Richard Phillips. DECISIONS AND ORDERS283and your kind.We can get more men for less money." All fourwere immediately discharged.Three days after this occurrence, all except Phillips were rein-stated.During the strike, Phillips joined the A. F. of L. and laterthe United.He also became a member of the Association. Phillipstestified that early in May, and again on numerous occasions afterthe can plant reopened, he applied for reinstatement; that on atleast two occasions, August 16 and .17, Winterling refused to rein-state him although other workers were being hired.Phillips hasnot found substantially equivalent employment, and still desires tobe reinstated.Winterling admitted that he had discharged the four employees,including Phillips, on April 28.He denied, however, that he hadrefused to reinstate him, claiming that Phillips had never appliedfor reinstatement.From all the evidence this denial is not convincing.As we havestated above, Phillips had acted as the leader of the incipient strikeof April 28. It is significant that the three other employees wererestored to their positions whereas Phillips was refused reinstate-ment.The inference is inescapable that Phillips was obnoxious tothe respondent because he had led the disturbance of April 28. Thisdisturbance was a manifestation of the unrest prevailing in the plantand evidently a prelude to the strike of July 22.We can onlyconclude that thereafter, Phillips' presence in the plant would havebeen even more distasteful to the respondent.We find that the re-spondent discharged Phillips on April 28, 1937, and thereafter re-fused to reinstate him because of his attempts to engage in concertedactivities with other employees of the respondent.4.Samuel Harris Le Compte12had been employed as a truckdriver by the respondent since 1931 or 1932.He struck on June 23,joined the A. F. of L., and later, the United.On July 29, after theplant reopened, Le Compte returned to work and along with theother employees received a 10-percent raise which brought hishourly rate to 271/2 cents.Le Compte testified that, after he had been working three days,Lee Brown solicited him to join the Association.At the close of thesame day, Lord, the warehouse boss, asked him if he had joined.When he answered that he had not, Lord discharged him.Lord testified that he had laid off Le Compte in July or August,along with some 25 or 30 other employees because of the slack season,and that all had returned to work except Le Compte who had notapplied for work although notice had been sent to him.Lord's testi-mony in the record in connection with Le Compte, the Hicks episode,Referred to in the complaint as Samuel Le Compte. 284NATIONAL LABOR RELATIONS BOARDand his presence at the first organization meeting of the Associationwas extremely evasive.From the nature of his answers to the ques-tions asked him during the hearing, his testimony is entitled to butlittle credence.We are satisfied that Le Compte was discharged bythe respondent because he joined the unions, and refused to become amember of the Association.5.William Sessoms'3had been employed as a day janitor and nightwatchman by the respondent for about ten years. In exchange forhis night duties, Sessoms was permitted to occupy a house on therespondent's property, rent free.Sessoms joined the strikers on June23 or June 24, became, a member of the A. F. of L., and later of theUnited.Early in July Sessoms was told by another employee that LeviPhillips, an official of the respondent, had ordered that Sessoms vacatethe respondent's house.Sessoms thereupon saw Phillips and askedhim whether he had been ordered to move because he had joined theA. F. of L. According to Sessoms, Phillips answered, "Well, yes.That is one reason."Thereafter, Sessoms, who is colored, was urged by Edmunds andSmith to join the Association and solicit members upon Edmunds'and Smith's promise to secure his reinstatement.Sessoms later ap-plied to Phillips for reinstatement and showed him his Associationmembership card.Phillips told him that his positon had been filledby another person but advised him to return.Sessoms again appliedon several occasions, but each time he was told that no work wasavailable for him.Levi Phillips denied that he had ordered Sessoms to vacate therespondent's property because Sessoms had joined the A. F. of L.He testified that he issued the order to protect Sessoms from theacts of violence which he alleged the strikers were committing.As-suming that the violence was attributable to the strikers, it is highlyincredible that Sessoms required protection since he, too, participatedin the strike and had joined the A. F. of L. Phillips further testifiedthat he had not refused to reinstate Sessoms, but that he was willingto take him back as soon as work which Sessoms was capable ofperforming became available.Upon cross-examination, Phillipsadmitted that such work had become available, that others had beenhired, and that Sessoms had not been called.We can only concludethat Sessoms was ousted from his living quarters and refused rein-statement because he joined the unions.Sessoms has not secured regular employment, has earned only fivedollars since the strike, and desires to be reinstated.1419Referred to in the complaint as William Sisson.14 On the day Sessoms testified at the hearing, Edmunds gave him a check for fivedollars "for work done soliciting membership.In full." DECISIONS AND ORDERS285IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and' substantialrelation to trade, traffic, and commerce among the several States, andtend to lead and have led to labor disputes burdening 'and obstruct-ing commerce and the free flow of commerce.V. THE REMEDYSince we have found that William A. Downs, Richard 0. Phillips,and Samuel Harris Le Compte were discharged, and William Sessomswas refused - reinstatement because of the respondent's unfair laborpractices, we shall order the respondent to offer them reinstatement,and we shall award them back pay in the amount which they wouldnormally have earned from the dates of their discharges, or, in thecase of Sessoms, from the date of the respondent's refusal to re-instate him, to the dates of such offers of reinstatement, less anyamounts earned by them in the meantime.We have found that the respondent interfered with the formationand administration of the Association and compelled many of itsemployees to become members. In order to remedy its unlawful con-duct, we shall order the respondent to cease requiring, urging, orintimidating its employees to join or remain members of the Asso-ciation; to cease interfering with the administration of the Associa-tion and contributing support to it; and to withdraw all recognitionfrom the Association as the representative of the respondent's em-ployees for the purposes of collective bargaining.The respondentmust also cease giving effect to its contract with the Association, sinceitwas made with an organization not a bona fide representative of itsemployees.It is thus immaterial that a majority of the employeeswere members of the Association when the contract was signed.Upon the basis of the foregoing findings of fact and upon the entirerecord in the proceeding, the Board makes the following:CONCLUSIONS OF LAW1.United Cannery, Agricultural, Packing and Allied Workers ofAmerica, Tin Can Makers Local Union, 20919, Packing HouseWorkers Local Union, 20918, and Cambridge Workers' Association,Inc., are labor organizations, within the meaning of Section 2 (5)of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of William A. Downs, Richard 0. Phillips, Samuel Harris LeCompte, and William Sessoms, and, thereby discouraging membership 286NATIONAL LABOR RELATIONS BOARDin labor organizations of its employees, the respondent has engaged inand is engaging in unfair labor practices, within the meaning of Sec-tion 8 (3) of the Act.3.By its,domination and interference with the formation and ad-ministration of CambridgeWorkers' Association, Inc., and by itscontribution of support thereto, the respondent has engaged in and is,engaging in unfair labor practices, within the meaning of Section 8(2) of the Act.4.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed by Section 7 of the Act, the re-spondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the findings of fact and conclusions of law, andpursuant to Section 10 (c) of the National Labor Relations Act, theNational Labor Relations Board hereby orders that the respondent,PhillipsPacking Company, Incorporated, Cambridge, Maryland,and its officers, agents, successors, and assigns, shall :1.Cease and desist :(a)From in any manner discouraging membership in UnitedCannery, Agricultural, Packing and AlliedWorkers of America,Tin Can Makers Local Union, 20919, Packing House Workers LocalUnion, 20918, or any other labor organization of its employees, bydischarging, refusing to reinstate, or otherwise discriminatingagainst its employees in regard to hire or tenure of employment orany term or condition of employment ;(b)From in any manner dominating or interfering with the ad-ministration of Cambridge Workers' Association, Inc., or any other.labor organization of its employees, and from contributing supporttoCambridgeWorkers' Association, Inc., or to any other labororganization of its employees;(c)From giving effect to its contract with Cambridge Workers'Association, Inc. ;(d)From in any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organiza-tion, to form, join or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to en-gage in concerted activities for the purpose of collective bargainingand other mutual aid and protection, as guaranteed in Section -7of the National Labor Relations Act. DECISIONS AND ORDERS2872.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to William A. Downs, Richard O. Phillips, SamuelHarris Le Compte, and William Sessoms, immediate and full re-instatement to their former positions, without prejudice to theirseniority and other rights and, privileges;(b)Make whole said William A. Downs, Richard O. Phillips, andSamuel Harris Le Compte for any losses of pay they have sufferedby reason of their discharge, and William Sessoms for any loss ofpay he has suffered by reason of the respondent's refusal to reinstatehim, by payment, to each, respectively, of a sum of money equal tothat which he would normally have earned as wages during the periodfrom the date of his discharge, and with respect to William Sessoms,from the date of the refusal to reinstate him, to the date of such offerof reinstatement, less the amount which each has earned during thatperiod ;(c)Withdraw all recognition, from Cambridge Workers' Associa-tion, Inc., as representative of 'any of its employees for the purposeof dealing with the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or conditions of work, andcompletely disestablish CambridgeWorkers' Association, Inc., assuch representative;(d) Immediately post notices in conspicuous places throughout itsplant and maintain such notices for a period of thirty (30) consecu-tive days, stating (1) that the respondent will cease and desist asaforesaid, and (2) that the respondent will withdraw all recognitionfrom Cambridge Workers' Association, Inc., as the representative ofany of its employees for the purpose of dealing with the respondentconcerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or conditions of work, and that Cambridge Workers'Association, Inc., is disestablished as such representative;(e)Notify the Regional Director for the Fifth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.And it is further ordered that :1.The complaint, in so far as it alleges that the respondent refusedto reinstate Frederic Lee Jones because of his activities on behalf ofthe unions be, and it hereby is, dismissed; and2.The respondent's petition to reopen the hearing or to be per-mitted to submit additional evidence be, and it hereby is, dismissed.